Name: Commission Decision of 22 December 1980 establishing that the apparatus described as 'Quanta- ray-laboratory laser system, model DCR-IA Nd: YAG' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  electronics and electrical engineering;  natural environment;  tariff policy
 Date Published: 1980-12-31

 Avis juridique important|31980D134680/1346/EEC: Commission Decision of 22 December 1980 establishing that the apparatus described as 'Quanta- ray-laboratory laser system, model DCR-IA Nd: YAG' may not be imported free of Common Customs Tariff duties Official Journal L 384 , 31/12/1980 P. 0012 - 0012COMMISSION DECISION of 22 December 1980 establishing that the apparatus described as "Quanta-Ray - laboratory laser system, model DCR-IA Nd : YAG" may not be imported free of Common Customs Tariff duties (80/1346/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 17 July 1980, the Government of the Federal Republic of Germany has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Quanta-Ray - laboratory laser system, model DCR-IA Nd : YAG", to be used in research of unstable molecules in atmospherically thin layers and in particular of atmospheric trace elements, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 4 December 1980, within the framework of the Committee on Duty-Free Arrangements, to examine the matter; Whereas this examination showed that the apparatus in question is a YAG laser; Whereas its objective technical characteristics, and in particular the physical characteristics of the beam, and the use to which it is put make it specially suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for scientific activities ; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community ; whereas this applies, in particular, to the apparatus "Laser Ã YAG 10 Hz" manufactured by Quantel, 17, avenue de l'Atlantique, ZI F-91400 Orsay, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Quanta-Ray - laboratory laser system, model DCR-IA Nd : YAG", which is the subject of an application by the Government of the Federal Republic of Germany of 17 July 1980, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 December 1980. For the Commission Ã tienne DAVIGNON Member of the Commission (1) OJ No L 184, 15.7.1975, p. 1. (2) OJ No L 134, 31.5.1979, p. 1. (3) OJ No L 318, 13.12.1979, p. 32.